NO. 12-09-00241-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
IN THE ESTATE OF                                           '    APPEAL FROM THE
LINARD VIRGIL HICKMAN,
DECEASED                                                   '    COUNTY COURT AT LAW OF

                                                           '    ANDERSON COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellants and Appellee have filed a joint motion to dismiss this appeal. In their
motion, the parties state that they have settled their dispute and no longer wish to pursue
the appeal. Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)